Citation Nr: 0843658	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.  

2.	Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from May 1943 to November 
1948, May 1950 to October 1951, and from August 1954 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  


FINDINGS OF FACT

1.	The veteran died on October [redacted], 2004.   

2.	The immediate cause of the veteran's death was probable 
sepsis with profound hypotension due to cardiac dysrythmia.  

3.	Other contributing causes of the veteran's death were 
atrial fibrillation with rapid ventricular response and 
coronary artery disease.  

4.	At the time of the veteran's death, service connection was 
in effect for herniated disc syndrome at 60 percent disabling 
since March 1, 1996.  

5.	The evidence indicates that the veteran's cause of death 
is not related to his service-connected back disability.  

6.	The evidence indicates that the heart disorders which 
caused the veteran's death are not related to his service, to 
his service-connected back disorder, or to VA treatment.    

7.	The record shows that, at the time of his death in October 
2004, the veteran had claims pending with VA for entitlement 
to service connection for a renal disorder under 38 U.S.C.A. 
§ 1151, and entitlement to service connection for a renal 
disorder secondary to a service-connected lower back 
disorder.    

8.	The record demonstrates that the veteran was not entitled 
to service connection for a renal disorder at the time of his 
death in October 2004.  

9.	At the time of the veteran's death, there were no monetary 
benefits due to him and unpaid.


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 1318, 1151 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312, 3.358 (2008).

2.	Entitlement by a surviving spouse to accrued benefits is 
not warranted.  38 U.S.C.A. § 5121 (West 2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) benefits and to accrued benefits based on 
the veteran's death.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in December 2004, April 2006, and September 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the appellant of the elements of her claims, and of the 
evidence needed to substantiate her claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the appellant of the respective duties of the VA and 
of the appellant in obtaining evidence needed to substantiate 
her claims.  VA notified the appellant prior to the initial 
adjudication of her claims in April 2005.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  And VA requested from the appellant relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
and effective dates for the award of VA benefits until April 
2006.  Nevertheless, the Board finds that any presumed 
prejudice incurred by the appellant as a result of this 
untimely notice has been rebutted by the record, and that 
proceeding with a final decision is appropriate here.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).  See also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328.  

As the decision below will detail, the appellant's claims for 
benefits will be denied.  So no effective date or rating will 
be assigned here.  Moreover, following full notice, VA 
readjudicated the veteran's claims in the July 2006 Statement 
of the Case.  This readjudication complies with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  
As such, untimely notice regarding disability ratings and 
effective dates is nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO obtained medical records relevant 
to the appeal.  And VA afforded the appellant the opportunity 
to appear before one or more hearings to voice her 
contentions.  

There does not appear to be any outstanding records that are 
relevant to this appeal.  Moreover, the record contains 
expert medical opinions which address the appellant's 
contentions.  Accordingly, the Board finds that no further 
action is necessary to meet the requirement to assist under 
the VCAA. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claims here.  

II.  The Merits of the Claim for Cause of Death and DIC 
Benefits

The veteran died on October [redacted], 2004.  The death certificate 
notes probable sepsis with profound hypotension, due to 
cardiac dysrythmia, as the cause of death.  The death 
certificate also notes, as other contributing causes of 
death, atrial fibrillation with rapid ventricular response 
and coronary artery disease.  

The appellant contends that the causes of the veteran's death 
related to medical treatment the veteran received for a 
service-connected back disorder.  Specifically, the appellant 
states that pain medication prescribed for the veteran's 
disorder - received during service from military physicians 
and following service from VA physicians - caused him a 
kidney disorder which related to death.  

The record indicates that the appellant bases her claim to 
DIC benefits on three statutes - 38 U.S.C.A. §§ 1151, 1310, 
and 1318.  Below, the Board will address the appellant's 
assertions separately within the context of each of these 
statutes.  

	38 U.S.C.A. § 1310

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

The veteran died as the result of sepsis due to heart 
disorders.  The evidence of record does not indicate that the 
veteran had a heart disorder during service, soon after 
service, or as a result of service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Service medical records do not indicate that the veteran had 
a heart disorder during service.  A May 1962 x-ray report 
noted the veteran's heart (and lungs) as normal.  A November 
1963 discharge report of medical history is negative for a 
current or prior heart disorder.  A November 1963 discharge 
report of medical examination noted the veteran's heart as 
normal.  Though the veteran claimed service connection in 
January 1973 for a "chest condition," he did not file his 
claim until approximately 9 years following service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Though a January 1970 private 
examination report indicated "questionable left ventricular 
hypertrophy," the report noted a normal chest x-ray.  
Indeed, VA treatment records indicate the earliest diagnosis 
of a heart disorder in the mid 1980s, approximately 20 years 
following the veteran's January 1964 discharge from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And finally, the record does not contain a 
medical opinion indicating that the veteran incurred a heart 
disorder as a result of service.  In sum, the evidence of 
record indicates that the heart disorders which led to the 
veteran's death were unrelated to his service which ended in 
January 1964.  

The Board also notes that no medical evidence of record 
indicates that the veteran's sole service-connected disorder 
- a back disorder service connected in a December 1964 rating 
decision - related to his death.  

As such, the preponderance of the evidence indicates that the 
veteran's service did not relate to his death in October 
2004.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to 
deny a claim on its merits, the evidence must preponderate 
against the claim).  Accordingly, entitlement pursuant to 38 
U.S.C.A. § 1310 is not in order.    

	38 U.S.C.A. § 1151

The appellant contends that VA pharmacological treatment the 
veteran received for his service-connected back disorder led 
to a renal disorder which related to his death.  

DIC benefits may be paid to a veteran's surviving spouse when 
the veteran's cause of death relates to VA medical care.  
Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable, compensation 
shall be awarded in the same manner as if such disability 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  

The record demonstrates that the veteran had a renal disorder 
- initially diagnosed in the late 1980s - at the time of his 
death.  The record does not support the appellant's 
contention under 38 U.S.C.A. § 1151, however.  Simply put, 
the record does not indicate that the veteran died of a renal 
disorder.  Indeed, no medical evidence of record, to include 
the death certificate, indicates that the veteran's renal 
disorder contributed to his death.    

Moreover, the Board notes that, even if the evidence 
indicated that a renal disorder related to the veteran's 
death, the preponderance of the medical evidence of record 
does not support the assertion that the renal disorder 
related to VA medical care.  There is a difference of opinion 
in the record on this issue, however.     

On the one hand, the record contains a number of medical 
articles and journal reports, submitted by the veteran and 
the appellant, which generally note potential causal 
relationships between pain medication and renal disorders.  
And the veteran's treating physician stated in August 1991 
that "it was highly possible and most likely that the 
intake" of "large quantities" of Codeine and Darvon "made 
a significant contribution, if not cause," of the veteran's 
renal disorder.  

On the other hand, a private opinion, and several VA 
compensation examination reports and opinions, conclude 
otherwise.  In January 1991, a private examiner stated that 
the evidence suggests that an underlying hypertensive 
nephropathy, unrelated to medication, caused the veteran's 
renal disorder.  A January 1993 VA examiner, after citing 
detailed evidence of record, contradicted the favorable 
August 1991 nexus opinion and found VA treatment and the 
renal disorder unrelated.  This examiner stated that the 
etiology of the disorder was unknown.  In November 1994, 
March 2000, and March 2003 opinions, a renal disorder 
specialist found VA treatment and the renal disorder 
unrelated, and found instead the veteran's hypertension as 
the cause of his renal disorder.  This examiner stated that 
he had reviewed the claims file.  And in an April 2002 
opinion, another VA examiner agreed with the renal disorder 
specialist, and in support cited that examiner's expertise 
and standing on issues relating to renal disorders.  

The Board has reviewed this conflicting evidence, and has 
found that the preponderance of the evidence is against the 
assertion that VA care related to the development of a renal 
disorder.  In short, the VA medical evidence is more 
persuasive and of more probative value than the private 
August 1991 opinion favoring the appellant's claim.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim).  

The VA examiners' opinions are based on a review of the 
record, to include a review of the service medical records.  
Moreover, their opinions are supported by a rationale - these 
VA examiners, in addition to the private examiner who 
rendered the January 1991 opinion, found that hypertension 
unrelated to pain medication caused the veteran's renal 
disorder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  By contrast, the August 1991 private 
opinion did not indicate review of the record.  Rather, the 
examiner indicated that his opinion was based on the 
veteran's reported history that for many years he consumed 
large quantities of prescribed pain medication.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993).  Based on the totality of 
the evidence here, the Board finds that the evidence 
addressing the issue of medical nexus, between VA treatment 
and a renal disorder, preponderates against the appellant's 
assertions.  See Alemany, supra.    

In sum, the record lacks medical evidence demonstrating that 
the veteran died of a renal disorder.  Moreover, even if the 
record demonstrated that he did die of a renal disorder, the 
medical evidence indicates that the veteran's renal disorder 
did not relate to his VA care.  As such, the record 
preponderates against the appellant's claim that VA medical 
care related to the veteran's death in October 2004.  See 
Alemany, supra.  Accordingly, entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 is not in order.    




        38 U.S.C.A. § 1318

The appellant claims entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  Under 38 U.S.C.A. § 1318, benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected 
disability must have been either continuously rated totally 
disabling for 10 or more years immediately preceding death, 
or continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Following a review of the record, the Board finds recovery 
under 38 U.S.C.A. § 1318 unwarranted as well.  Simply put, 
the veteran was not rated as totally disabled at the time of 
his death.  As indicated earlier, the veteran had been 
service connected for a back disorder since December 1964.  
But VA never rated this disorder as totally disabling.  The 
highest evaluation assigned for this disorder was the 60 
percent rating that was in effect at the time of the 
veteran's death.  

The Board notes the appellant's many contentions of record 
that claims for service connection for renal disease - filed 
by the veteran during his lifetime - support her claim under 
38 U.S.C.A. § 1318.  Specifically, the appellant notes that, 
at the time of his death in October 2004, the veteran had two 
service connection claims pending with VA - first, a June 
1996 claim to reopen a claim for service connection (under 
38 U.S.C.A. § 5108) for a renal disorder secondary to the 
service-connected back disorder; and second, a March 1994 
original claim for service connection (under 38 U.S.C.A. 
§ 1151) for a renal disorder due to faulty VA treatment.  

In response to these specific assertions, the Board notes 
that VA did not service connect the veteran for a renal 
disorder.  Rather, in several decisions dating to as early as 
June 1991, VA denied service connection for a renal disorder.  
These decisions addressed the veteran's claims to direct 
service connection as a result of in-service administration 
of harmful pain medication, secondary service connection as a 
result of harmful medication used for the veteran's service-
connected back disorder, and service connection based on 
faulty VA prescription of harmful pain medication for the 
veteran's back disorder.  See 38 C.F.R. §§ 3.303, 3.310, 
3.358.  Despite the fact that service connection claims for 
renal disease were still pending before VA at the time of the 
veteran's death, the fact remains that the veteran was not 
rated as totally disabled (for at least a 10-year period) at 
the time of his death.  As such, entitlement to DIC benefits 
under 38 U.S.C.A. § 1318 must be denied.  

III.  The Merits of the Claim for Accrued Benefits

A statute provides that periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death (referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years, shall, upon the death of such individual, 
be paid to the veteran's spouse.  38 U.S.C.A. § 5121(a) (West 
2002).   

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d. 1296, 1299 (Fed. Cir. 1998).  

As noted, the veteran had claims pending at the time of his 
death.  Specifically, a claim for service connection under 
38 U.S.C.A. § 1151 was pending at the time of death.  And a 
claim to reopen a service connection claim for renal disease 
secondary to medication prescribed for a back disorder was 
pending at the time of death. 

 	The Claim to Service Connection under 38 U.S.C.A. § 1151

Prior to his death, the veteran maintained that faulty VA 
treatment caused him to incur a renal disorder.    

The veteran filed his original claim for compensation under 
38 U.S.C.A. § 1151 in March 1994.  The RO denied his claim in 
May 1995.  The veteran appealed that decision to the Board 
which, in May 1997, denied the veteran's claim.  The veteran 
then appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In August 1999, the 
Court remanded this matter for additional inquiry and 
consideration.  In June 2000, the Board again denied the 
veteran's claim.  In March 2001, the Court, citing 
requirements under the VCAA, vacated the Board's June 2000 
denial and remanded for further development.  The Board then 
remanded this matter to the RO, in September 2001, for 
development related to the VCAA.  In August 2003, the Board 
again denied the veteran's claim under 38 U.S.C.A. § 1151.  
The veteran again appealed the Board's decision to the Court.  
During the pendency of the appeal, the veteran died in 
October 2004.  Accordingly, in May 2005, the Court vacated 
the Board's August 2003 denial, and dismissed the veteran's 
claim.  In August 2005, the Board likewise dismissed the 
veteran's claim.  In sum, the veteran's original March 1994 
claim for service connection under 38 U.S.C.A. § 1151 was 
still on appeal at the time of his death in October 2004.  As 
such, the Board will review the merits of the veteran's March 
1994 claim to determine whether the appellant is due accrued 
benefits based on the claim.  See 38 U.S.C.A. § 5121(a).  

As noted in Part II of this decision, 38 U.S.C.A. § 1151 
provides that a veteran who had been injured as the result of 
VA medical or surgical treatment, and not as a result of the 
veteran's own willful misconduct, shall be awarded 
compensation if that injury results in additional disability, 
in the same manner as if such disability were service-
connected.

The provisions of 38 C.F.R. § 3.358 , provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the physical condition for 
which the beneficiary sought treatment will be compared with 
the physical condition resulting from the disease or injury 
on which the claim for benefits is based.  See 38 C.F.R. 
§ 3.358(b)(1), (b)(1)(i), (ii).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as a result of (in 
this case) surgical treatment, the following consideration 
will govern:  It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether the treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3)

Pursuant to 38 U.S.C.A. § 1151, an appellant is entitled to 
compensation for additional disability from which she/he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  A 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997.  See 38 U.S.C.A. 
§ 1151 & Supp. 1999.  In the instant case, the veteran filed 
his claim prior to October 1997; therefore he was not 
required to show fault or negligence in medical treatment in 
order to be awarded compensation pursuant to 38 U.S.C.A. 
§ 1151.

The record demonstrates that the veteran had a renal disorder 
- initially diagnosed in 1987 - at the time of his death.  
The record does not support his contention under 38 U.S.C.A. 
§ 1151, however.  The preponderance of the medical evidence 
of record does not support the assertion that the renal 
disorder related to VA medical care.  The Board notes again 
the difference of opinion in the record on this issue.  But, 
for the reasons detailed in Part II of this decision, the 
Board finds more credible and persuasive the medical evidence 
of record finding the veteran's medical treatment for a back 
disorder unrelated to his renal disorder.  The January 1991 
private opinion, and several VA medical opinions of record 
from a renal specialist, each of which finds VA treatment 
unrelated to renal disease, preponderates against the 
evidence supporting the veteran - i.e., the medical articles 
and journal reports noting potential causal relationships 
between pain medication and renal disorders, and the August 
1991 statement from the veteran's physician.  See Evans and 
Bloom, both supra.  

As such, a finding of service connection under 38 U.S.C.A. 
§ 1151, for renal disease due to VA medical treatment, would 
not have been warranted prior to October 2004.  Accrued 
benefits are not due the appellant for this claim therefore.  

The Claim to Reopen the Claim for Secondary Service 
Connection 
Under 38 C.F.R. § 3.310

Alternatively, the veteran claimed, under a secondary service 
connection theory of entitlement, that service connection was 
warranted for renal disease because it was secondary to the 
medication he ingested for his service-connected back 
disorder.  See 38 C.F.R. § 3.310.  

The veteran filed his original secondary service connection 
claim for renal disease in November 1990.  In a June 1991 
rating decision, the RO denied his claim.  In October 1991, 
the veteran appealed that decision to the Board which, in 
April 1996, denied the claim.  The veteran did not appeal 
that decision, which became final therefore.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In June 1996, the veteran filed a claim to reopen his service 
connection claim.  The RO denied the veteran's claim in a 
November 1997 rating decision.  The Court noted the veteran's 
claim to reopen in its August 1999 decision remanding this 
issue, in addition to the veteran's claim under 38 U.S.C.A. 
§ 1151.  As is indicated in the several Board remands, and 
two Court remands of record, this claim to reopen a secondary 
service connection claim under 38 C.F.R. § 3.310 remained on 
appeal until the veteran's death in October 2004.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal regardless of the RO's determination.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim here, the Board must first decide whether VA 
has obtained new and material evidence since the final April 
1996 Board decision which denied the veteran's original 
secondary service connection claim.    

In addressing whether new and material evidence has been 
submitted, the Board must review the evidence of record vis a 
vis laws and regulations pertaining to service connection.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  

 Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board acknowledges that there has 
been a regulatory change in the definition of new and 
material evidence that is applicable to all claims filed on 
or after August 29, 2001.  As the veteran's claim to reopen 
was filed prior to August 29, 2001, the earlier version of 
the definition of new and material evidence remains 
applicable in this case.

Again, the Board denied the veteran's service connection 
claim for a renal disorder in a final April 1996 decision.  
To determine whether new and material evidence has been 
submitted since then, the Board must compare the evidence of 
record at the time of that decision with the evidence of 
record received since that decision.  

	Evidence of Record Considered in the April 1996 Board 
Decision 

The relevant evidence in April 1996 included the veteran's 
service medical records, which demonstrate an in-service 
lower back disorder, prescription of APCs (aspirin, 
phenacetin, and caffeine) for back pain, and which indicate 
no disorder relating to the veteran's kidneys; a December 
1964 rating decision reflecting a service connection finding 
for a back disorder, effective January 1964; the veteran's 
statements that VA treatment for his low back disorder caused 
his kidney disorder; the articles and studies submitted by 
the veteran which relate pain medication to renal disorders; 
private and VA medical treatment records dated throughout the 
1980s and 1990s, which evidence the veteran's chronic renal 
failure; VA treatment records which note the veteran's back 
disorder and note prescription of pain medication for the 
disorder; the letter from the veteran's treating physician, 
dated August 1991, which states that "it was highly possible 
and most likely that the intake" of "large quantities" of 
Codeine and Darvon "made a significant contribution, if not 
cause," of the veteran's renal disorder; the January 1991 
statement from the private examiner who said that the 
evidence suggests that an underlying hypertensive 
nephropathy, unrelated to medication, caused the veteran's 
renal disorder; an October 1992 letter from the VA Medical 
Center in Houston, Texas, which states that Darvon use had 
been discontinued by VA; the January 1993 VA examiner's 
statement that found prescription medication for the lower 
back unrelated to the renal disorder; and the November 1994 
opinion from a renal disorder specialist who found VA 
treatment and the renal disorder unrelated, and found instead 
the veteran's hypertension as the cause of his renal 
disorder.  

In sum, the evidence in April 1996 indicated that the veteran 
had chronic renal disease, and that he ingested pain 
medication during service and after service for a back 
disorder.  But the Board denied the veteran's claim.  See 
38 C.F.R. §§ 3.303, 3.310.  Again, this decision became final 
because the veteran did not appeal the decision.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

	Evidence Submitted Since the April 1996 Board Decision 

The evidence that must be considered in determining whether 
there was a basis for reopening the veteran's claim for 
secondary service connection for a renal disorder is evidence 
that has been added to the record since the final April 1996 
Board decision.  Since that decision, VA has received 
additional statements from the veteran, and from the 
appellant, asserting the causal relationship between pain 
medication ingested for the veteran's back disorder and his 
renal disease; a March 1998 letter from VA Medical Center in 
Houston, Texas stating that prescription of APC tablets was 
discontinued by VA because the U.S. Food and Drug 
Administration determined that APC use over an extended 
period of time could damage kidneys; additional VA treatment 
records showing treatment for a renal disorder; March 2000 
and March 2003 opinions, from the renal disorder specialist 
who rendered the November 1994 opinion, again finding that 
the veteran's VA treatment and the renal disorder were 
unrelated; an April 2002 opinion, in which another VA 
examiner agreed with the renal disorder specialist, and in 
support cited that examiner's expertise and standing on 
issues relating to renal disorders; and the transcript of the 
appellant's August 2008 Board hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the final April 1996 
Board decision that denied the veteran's claim to service 
connection for a renal disorder.  Moreover, the Board finds 
this evidence to be material as well.  Though none of this 
evidence is medical nexus evidence demonstrating that the 
veteran's renal disorder related to his ingestion of APCs or 
other pain medication, this evidence nevertheless 
demonstrates that APCs, and Darvon, were discontinued by VA 
due to their harmfulness.  Indeed, the new evidence bears 
directly and substantially upon the specific issue of service 
connection here - in conjunction with the supportive nexus 
opinion dated in August 1991, the new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claim.  
See 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).  The new evidence could "contribute to a more 
complete picture of the circumstances surrounding the 
origin" of the veteran's renal disorder.  Hodge at 1363.    

Having reopened the veteran's service connection claim for a 
renal disorder, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994) (in assessing claims 
to reopen, the Board must determine whether the veteran has 
been given adequate notice of the need to submit evidence or 
argument on that question, and an opportunity to address the 
question at a hearing, and, if not, whether the veteran is 
prejudiced thereby).  After a review of the record, the Board 
finds that the record is sufficiently developed to decide on 
the merits the veteran's secondary service connection claim 
for renal disease.     

As noted, service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this matter, the evidence clearly demonstrates that the 
veteran had a service-connected back disorder, and a renal 
disorder.  But, the medical evidence of record preponderates 
against the argument that pharmacological treatment for the 
back disorder - either in service or post service - related 
to the renal disorder.  See Alemany, supra.  

Again, as detailed in Part II of this decision, the Board has 
analyzed the evidence of record addressing this particular 
issue.  Simply put, the medical evidence of record opposing 
the veteran's arguments outweighs that evidence of record in 
support.  See Evans, supra.  The Board finds most persuasive 
the nexus opinions, dated in November 1994, March 2000, and 
March 2004, from the renal disorder specialist.  This 
examiner noted that he reviewed the claims file, and noted 
that he understood that the veteran ingested pain medication 
for his back disorder.  But, this examiner nevertheless 
stated clearly that he did not find that the medication 
related to the veteran's renal disorder.  As such, the Board 
finds that, at the time of the veteran's death, the medical 
evidence preponderated against the veteran's service 
connection claim for a renal disorder secondary to his back 
disorder.  See 38 C.F.R. § 3.310.  

In reviewing the evidence of record, the Board was mindful of 
the other theories of service connection that could apply in 
this matter, particularly given the evidence of record that 
the veteran ingested APCs during active service.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  As such, the Board also 
analyzed the record to determine whether direct service 
connection under 38 C.F.R. § 3.303, or presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309 would have been 
warranted for a renal disorder in October 2004.  

Direct service connection under 38 C.F.R. § 3.303 will be 
granted where the record demonstrates (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain disorders, to include certain neurological disorders, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Again, the evidence clearly demonstrates that the veteran had 
a renal disorder at the time of his death.  But, just as 
clearly, the evidence shows that the veteran did not manifest 
this disorder during service, or within one year of service.  
The veteran's service medical records are negative for a 
kidney disorder.  The earliest evidence of record of a kidney 
disorder is found in private medical records noting onset of 
the renal disease in January 1987 - over 23 years following 
active service.  See Maxson, supra.  And the veteran did not 
file a claim for service connection for a renal disorder 
until November 1990, over 26 years following active service.  
See Shaw, supra.  Finally, as noted in previous sections of 
this decision, the medical nexus evidence of record 
preponderates against the veteran's assertion that ingestion 
of pain medication for his lower back disorder - to include 
APCs ingested during service - related to his renal disease.  
See Pond, supra.  

Based on the totality of the evidence of record, the Board 
finds that a direct, secondary, or presumptive service 
connection finding for renal disease would have been 
unwarranted prior to the veteran's death in October 2004.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.358.  As such, 
the Board finds that the evidence of record preponderates 
against the appellant's claim to accrued benefits under 
38 U.S.C.A. § 5121.

The Board has closely reviewed and considered the appellant's 
statements, and the statements of the veteran prior to his 
death.  While their statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements of the appellant and the veteran 
alone are insufficient to prove the appellant's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In closing, the evidence of record preponderates against the 
appellant's claims to service connection for cause of death, 
to DIC benefits, and to accrued benefits.  38 U.S.C.A. §§ 
1151, 1310, 1318, 5121.  See Alemany, supra.  As the 
preponderance of the evidence is against the appellant's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

1.	Entitlement to service connection for the cause of the 
veteran's death, and to DIC benefits, is denied.   

2.	Entitlement to accrued benefits by a surviving spouse is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


